DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “disincrustant adding hole” and “sealing rings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  Paragraph [0023], line 6, “tow” should recite “two”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitations “water heater tank”, “descaling box”, “feed pipe”, “discharge pipe”, “discharge box”, “water inlet”, “water outlet”, “decompression valve”, “upper portion”, “lower portion” and “inside” in lines 1-4, should be preceded by “a” for proper antecedent basis. Additionally, “inside” on line 7 should be preceded by “the”. 
Claim 2 is objected to because of the following informalities: The limitation “water control inlet valve” should be preceded by “a” for proper antecedent basis. 
Claim 3 is objected to because of the following informalities: The limitation “water control outlet valve” should be preceded by “a” for proper antecedent basis.
Claim 4 is objected to because of the following informalities: The limitation “discharge control valve” should be preceded by “a” for proper antecedent basis.
Claim 5 is objected to because of the following informalities: The limitation “feed control valve” should be preceded by “a” for proper antecedent basis.
Claim 6 is objected to because of the following informalities: The limitations “lower portion” and “upper portion” should be preceded by “the” and “disincrustant adding hole” should be preceded by “a” for proper antecedent basis. 
Claim 7 is objected to because of the following informalities: The limitations “overflow pipe” should be preceded by “a” for proper antecedent basis.
8 is objected to because of the following informalities: the limitations “water inlet”, “water outlet” and “water heater tank”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 is not clear due to the wording of the limitations in lines 1-3. The limitation “descaling box for storing disincrustant, feed pipe, discharge pipe, discharge box, water inlet, water outlet and decompression valve in water heater body” is not clear as to whether the descaling box stores the feed pipe, discharge pipe, discharge box, water inlet, water outlet and decompression valve or if the descaling device further comprises a feed pipe, discharge pipe, discharge box, water inlet, water outlet and decompression valve. For the purpose of examination, the claim is being interpreted as the descaling device further comprising the above limitations and not the descaling box storing them. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 201163020 Y) in view of Kamiya et al. (EP 2724989 A1) and Jiang et al. (CN 108954806 A) hereinafter referred to Jiang.
Regarding claim 1, Liu teaches a descaling device for water heater, comprising water heater tank (Fig. 2, water replenishment tank 20), descaling box for storing disincrustant (Fig. 2, descaler 21), feed pipe (see annotated Fig. 2 of Liu below), discharge pipe (Fig. 2, sewage pipe 14) , water inlet (Fig. 1, water inlet pipe 13), water outlet (Fig. 2, water discharge pipe 15) and decompression valve in water heater body (Fig. 2, venting pipe 18), the descaling box is provided on upper portion of the water heater tank (see annotated Fig. 2 of Liu below), the descaling box is connected to the water heater tank through feed pipe (see annotated Fig. 2 of Liu below), the discharge pipe is provided on lower portion of the water heater tank (see annotated Fig. 2 of Liu below).
Liu fails to teach a discharge box, the water heater tank is connected to the discharge box through the discharge pipe, the water inlet, water outlet and decompression valve are provided on lower portion of the water heater tank away from the discharge pipe, and are connected to inside of the water heater tank.

Jiang teaches of a hot water tank with a water inlet (Fig. 1, water inlet 7), water outlet (Fig. 1, water outlet pipe 5) and decompression valve (Fig. 1, pressure relief valve 11) that are provided on lower portion of the water heater tank away from the discharge pipe (Kamiya teaches a discharge valve coming out of the side of the water tank, the combined references would have the water inlet, outlet and decompression valve substantially away from the discharge pipe), and are connected to inside of the water heater tank (Fig. 1, water inlet, water outlet and pressure relief valve 11 inside outer water tank 1). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Jiang to modify Liu as modified to include a the above features. Doing so allows for effective heat transfer and for scale to be efficiently flushed out of the tank (¶ [0011])
Regarding claim 2, Liu as modified teaches the descaling device for water heater of claim 1, but Liu as modified fails to teach wherein water inlet control valve is provided on the water inlet.
Jiang further teaches wherein water inlet control valve is provided on the water inlet (Fig. 1, one 
way valve 8). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Jiang to modify Liu as modified to include a valve on the water inlet. Doing so prevents pressure from escaping the water tank (¶ [0028]).
Regarding claim 3, Liu as modified teaches the descaling device for water heater of claim 1, and Jiang further teaches wherein water outlet control valve is provided on the water outlet (Fig. 1, water outlet 5, one way valve 8).
Regarding claim 4, Liu as modified teaches the descaling device for water heater of claim 1, and Liu further teaches wherein discharge control valve is provided on the discharge pipe (Fig, 2, sewage pipe 14 has valve symbol).
Regarding claim 5, Liu as modified teaches the descaling device for water heater of claim 1, wherein feed control valve is provided on the feed pipe (Fig. 2, descaler inlet pipe 22 has valve symbol)
Regarding claim 7, Liu as modified teaches the descaling device for water heater of claim 1, but Liu as modified fails to teach wherein overflow pipe is provided on top of the discharge box.
Kamiya teaches of an overflow pipe provided on top of the discharge box (Fig. 5, scale trapping 


    PNG
    media_image1.png
    377
    436
    media_image1.png
    Greyscale

Annotated Fig. 2 of Liu
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 201163020 Y) in view of Kamiya et al. (EP 2724989 A1), Jiang et al. (CN 108954806 A) hereinafter referred to Jiang and Wang et al. (CN 207316964 U) hereinafter referred to as Wang.
Regarding claim 6, Liu as modified teaches the descaling device for water heater of claim 1, but Liu fails to teach wherein lower portion of the descaling box is a tapered 
Wang teaches of a boiler with a feed box wherein the lower portion of the descaling box is a 
tapered bottom (Fig. 1, discharging bin 7 tapered) protruding towards the feed pipe (conveying passage 32), and disincrustant adding hole is provided on upper portion of the descaling box (feeding port 33). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Wang to modify Liu as modified to include a feed box with the above limitations. Doing so allows for automatic delivery of a needed material (¶ [0004], lines 31-32).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 201163020 Y) in view of Kamiya et al. (EP 2724989 A1), Jiang et al. (CN 108954806 A) hereinafter referred to Jiang, Li (CN 209940813 U) and Brassey (GB 2227254 A).
Regarding claim 8, Liu as modified teaches the descaling device for water heater of claim 1, but Liu as modified fails to teach wherein sealing rings are respectively provided at the joints of the feed pipe, the discharge pipe, water inlet, water outlet and water heater tank, a vibrator is also provided on the outer wall of the bottom of the water heater tank.
Li teaches of sealing rings provided at the joints of the feed pipe, the discharge pipe (¶ [0024]), 

	Brassey teaches of a hot water container that has a vibrator provided on the outer wall of the bottom of the tank (Fig. 1, hot water container 10, ultrasonic generator 16). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Brassey to modify Liu as modified to include a vibrator at the bottom of the hot water tank. Doing so removes and prevents scale present within the water tank (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halsall (US 20030223305 A1) teaches of vibrating a water tank to remove calcium carbonate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762